Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/23/2021 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-6, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 207833542 U).
	Regarding claim 1, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced below for reference) discloses an under-screen fingerprint identification apparatus (fingerprint sensor module 6), applicable for an electronic device with a liquid crystal display screen (LCD device as shown in Fig. 1; [0032]), comprising: 

    PNG
    media_image1.png
    615
    918
    media_image1.png
    Greyscale

Annotated version of Zhang’s Fig. 7
a micro-lens array (micro-lens array 9), disposed under a backlight module of the liquid crystal display screen (backlight module comprising light guide 4 and prism film 3); 
at least one light shielding layer (light shielding layer 61), disposed under the micro-lens array (micro-lens array 9), wherein the light shielding layer (light shielding layer 61) is provided with a plurality of light transmission holes (light transmission through-holes 62); and 
a photo detecting array (photo detecting array 64), disposed under the light shielding layer (light shielding layers 61), 
wherein the backlight module (prism film 3 of backlight module) is configured to refract a vertical optical signal (e.g., optical signal L1 or L2) reflected by a finger (finger F) and transmit the refracted optical signal to the micro-lens array (micro-lens array 9), the micro-lens array (micro-lens array 9) is configured to converge an optical signal with (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to the plurality of light transmission holes (light transmission through-holes 62), and transmit an optical signal with a non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to a light shielding region of the light shielding layer (light shielding layer 61), and the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with the specific direction) is transmitted to the photo detecting array (photo detecting array 64) through the plurality of light transmission holes (light transmission through-holes 62);
wherein the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) is an optical signal refracted through one of a first prism film side face (e.g., optical signal L1 is refracted through a first prism film side face) and a second prism film side face of a prism film in the backlight module (backlight module comprises a prism film 3); the optical signal with the non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) includes an optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face).

Regarding claim 3, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced above for reference) discloses the under-screen fingerprint identification apparatus according to (e.g., Fig. 7 reproduced above; main signal optical signal L1 corresponds to the specific direction and is refracted through a first prism film side face); the optical signal with the non-specific direction includes an optical signal of the main optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction and is refracted through a second prism film side face); wherein the main optical signal is an optical signal of a main optical signal of a light source reflected by a finger (e.g., Fig. 7; optical signal L1 is an optical signal emitted from light source 2 and light guide 4 and reflected by finger F for fingerprint sensing), the main optical signal of the light source is an optical signal having a same direction with a direction of a connecting line between a center of the light source and a center of the finger (e.g., Fig. 7; light emitted from the light source 2 and light guide 4 is transmitted to the finger F and then is reflected by the finger F).

Regarding claim 4, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced above for reference) discloses the under-screen fingerprint identification apparatus according to claim 3, wherein the optical signal with the non-specific direction further includes an optical signal of a non-main optical signal passing through the first prism film side face and/or the second prism film side face (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction and is refracted through a second prism film side face); wherein the non-main optical signal is an optical signal of a non-main optical signal of the light source reflected by the finger (e.g., Fig. 7 reproduced above; optical signal L3 corresponds to the non-specific direction, which is reflected by finger and blocked by light shielding layer 61).

Regarding claim 5, Zhang (e.g., Figs. 1 and 7) discloses the under-screen fingerprint identification apparatus according to claim 1, wherein the micro-lens array includes a plurality of micro-lenses (micro-lenses 9), and the photo detecting array includes a plurality of pixel units (photo detector units 64); wherein a first micro-lens of the plurality of micro-lenses is configured to converge a first optical signal above the first micro-lens in the optical signal with the specific direction into a first light transmission hole of the plurality of light transmission holes corresponding to the first micro- lens (e.g., Fig. 7 reproduced above; a first optical signal L1 or L2, which corresponds to the specific direction and is converged by micro-lens 9 to pass light transmission hole 62), and transmit a second optical signal above the first micro-lens in the optical signal with the non-specific direction into a light shielding region of the light shielding layer (e.g., Fig. 7 reproduced above; a second optical signal L3, which corresponds to the non-specific direction and is converged by micro-lens 9 and incident onto light shielding layer 61), the first optical signal is transmitted through the first light transmission hole to a first pixel unit of the plurality of pixel units corresponding to the first micro-lens (e.g., Fig. 7 reproduced above; a first optical signal L1 or L2, which corresponds to the specific direction and is converged by micro-lens 9 to pass light transmission hole 62 to a photo detector unit 64).
(e.g., Figs. 1 and 7) discloses the under-screen fingerprint identification apparatus according to claim 5, wherein a direction of a connecting line of a center of the first light transmission hole and a center of the first micro-lens is similar to or same as a direction of the optical signal with the specific direction (e.g., Fig. 7 reproduced above; a direction of a connection line a center of the first light transmission hole 62 and a center of the first micro-lens 9 is similar to or same as a direction of the optical signal with the specific direction); a direction of a connecting line of the center of the first light transmission hole and a center of the first pixel unit is similar to or same as the direction of the optical signal with the specific direction (e.g., Fig. 7 reproduced above; a direction of a connecting line of the center of the first light transmission hole 62 and a center of the photo detector unit 64 is similar to or same as the direction of the optical signal with the specific direction).

Regarding claim 14, Zhang (e.g., Figs. 1 and 7; Fig. 7 is reproduced on page 2 for reference) discloses an electronic device, comprising a liquid crystal display screen (LCD panel as shown in Fig. 1; [0032]) and an under-screen fingerprint identification apparatus (fingerprint sensor module 6), wherein the liquid crystal display screen includes a backlight module (backlight module comprising light guide 4 and prism film 3), and the under-screen fingerprint identification apparatus (fingerprint sensor module 6) is disposed under the backlight module (backlight module comprising light guide 4 and prism film 3), the under-screen fingerprint identification apparatus comprising: 
(micro-lens array 9), configured to be disposed under a backlight module of the liquid crystal display screen (backlight module comprising light guide 4 and prism film 3); 
at least one light shielding layer (light shielding layer 61), disposed under the micro-lens array (micro-lens array 9), wherein the light shielding layer (light shielding layer 61) is provided with a plurality of light transmission holes (light shielding layer 61); and 
a photo detecting array (photo detecting array 64), disposed under the light shielding layer (light shielding layer 61), 
wherein the backlight module (prism film 3 of backlight module) is configured to refract a vertical optical signal (e.g., optical signal L1 or L2) reflected by a finger (finger F) and transmit the refracted optical signal to the micro-lens array (micro-lens array 9), the micro-lens array (micro-lens array 9) is configured to converge an optical signal with a specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to the plurality of light transmission holes (light transmission through-holes 62), and transmit an optical signal with a non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) passing through the backlight module (backlight module comprising light guide 4 and prism film 3) to a light shielding region of the light shielding layer (light shielding layer 61), and the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with the specific direction) is transmitted to the photo detecting array (photo detecting array 64) through the plurality of light transmission holes (light transmission through-holes 62);
wherein the optical signal with the specific direction (e.g., optical signal L1 or L2 corresponding to an optical signal with a specific direction) is an optical signal refracted through one of a first prism film side face and a second prism film side face of a prism film in the backlight module (e.g., optical signal L1 is refracted through a first prism film side face); the optical signal with the non-specific direction (e.g., optical signal L3 corresponding to an optical signal with a non-specific direction) includes an optical signal refracted through another of the first prism film side face and the second prism film side face (e.g., optical signal L3 is refracted through a second prism film side face).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Park (US 20190228204 A1).
Regarding claim 7, Zhang (e.g., Figs. 1 and 7) discloses the under-screen fingerprint identification apparatus according to claim 1, but des not disclose the filter layer (e.g., Figs. 1-15) discloses the under-screen fingerprint identification apparatus similar tot hat disclosed by Zhang, wherein the under-screen fingerprint identification apparatus further includes: a filter layer ([0104]; ban-pass filter), which is disposed in an optical path between the backlight module and the photo detecting array (Figs; 6-8 and [0104]; ban-pass filter disposed on top surface of fingerprint image sensor), and is configured to filter out an optical signal having a non-target band and transmit an optical signal having a target band ([0104]; ban-pass filter). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to the fingerprint identification apparatus of Zhang. The combination/motivation would provide a band-pass filter to reduce signal noise of fingerprint detection.

7.	Claims 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Hwang (US 20120229422 A1).
Regarding claim 8, Zhang (e.g., Figs. 1 and 7) discloses the under-screen fingerprint identification apparatus according to claim 1, but does not disclose the infrared light source as claimed. However, Hwang (e.g., Fig. 1) discloses an infrared light source (infrared light source 140/142), configured to provide an infrared excitation light for finger detection (e.g., Fig. 1), wherein the infrared excitation light (infrared light emitted from infrared light source 140/142) is irradiated to at least part of the display area of the liquid crystal display screen (LCD panel 110), and the at least part of the display area at least partially covers a finger detecting area of the under-screen finger identification apparatus (e.g., Fig. 1); wherein the optical signal with the specific direction includes an (e.g., Fig. 1; infrared light corresponds to optical signal with the specific direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Hwang to the under-screen fingerprint identification apparatus of Zhang. The combination/motivation would be to reduce signal interference and improve detection sensitivity of the fingerprint sensor.

Regarding claim 9, Zhang in view of Hwang discloses the under-screen fingerprint identification apparatus according to claim 8, Hwang (e.g., Fig. 1) discloses wherein the infrared excitation light is a main optical signal of the infrared light source (infrared light emitted from infrared light source 140/142 corresponds to main optical signal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Hwang to the under-screen fingerprint identification apparatus of Zhang for the same reason above.

Regarding claim 13, Zhang in view of Hwang discloses the under-screen fingerprint identification apparatus according to claim 8, Hwang (e.g., Fig. 1) discloses wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (infrared light source 140/142 disposed in a non-display area).

(e.g., Figs. 1 and 7) discloses the electronic device according to claim 14, but does not disclose the infrared light source as claimed. However, Hwang (e.g., Fig. 1) discloses an electronic device comprising: an infrared light source (infrared light emitted from infrared light source 140/142), configured to provide an infrared excitation light for finger detection, wherein the infrared excitation light is irradiated to at least part of the display area of the liquid crystal display screen (LCD panel 110), and the at least part of the display area at least partially covers the finger detecting area of the under- screen finger identification apparatus (e.g., Fig. 1); wherein the optical signal with the specific direction includes an infrared optical signal with the specific direction of the infrared excitation light of the infrared light source passing through the backlight module after being reflected by the finger (e.g., Fig. 1; infrared light corresponds to optical signal with the specific direction). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared light source as taught by Hwang to the under-screen fingerprint identification apparatus of Zhang. The combination/motivation would be to reduce signal interference and improve detection sensitivity of the fingerprint sensor.

Regarding claim 16, Zhang in view of Hwang discloses the electronic device according to claim 15, Hwang (e.g., Fig. 1) discloses wherein the infrared excitation light is a main optical signal of the infrared light source (infrared light emitted from infrared light source 140/142 corresponds to main optical signal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention 

Regarding claim 20, Zhang in view of Hwang discloses the electronic device according to claim 15, Hwang (e.g., Fig. 1) discloses wherein the infrared light source is disposed in a non-display area at an edge of the electronic device (infrared light source 140/142 disposed in a non-display area).

8.	Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 207833542 U) in view of Hwang (US 20120229422 A1) and further in view of Cho (US 20170372114 A1).
Regarding claim 10, Zhang in view of Hwang discloses the under-screen fingerprint identification apparatus according to claim 8, Hwang (e.g., Fig. 1) discloses wherein the infrared light source (infrared light source 140/142) is disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 110), but does not disclose the glass cover as claimed. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is disposed under a glass cover (e.g., Figs. 5B and 5C; glass cover 161) of the electronic device and disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 165). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of 

Regarding claim 11, Zhang in view of Hwang and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 10,  Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Hwang for the same reason above.

Regarding claim 12, Zhang in view of Hwang and further in view of Cho discloses the under-screen fingerprint identification apparatus according to claim 10, Cho (e.g., Figs. 2A, 5B, and 5C) discloses wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared light source and the glass cover and/or between the infrared light source and the liquid crystal display screen (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

Regarding claim 17, Zhang in view of Hwang discloses the electronic device according to claim 15, Hwang (e.g., Fig. 1) discloses wherein the infrared light source (infrared light source 140/142) is disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 110), but does not disclose the glass cover as claimed. However, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is disposed under a glass cover (e.g., Figs. 5B and 5C; glass cover 161) of the electronic device and disposed side by side with a liquid crystal panel of the liquid crystal display screen (LCD panel 165). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Hwang. The combination/motivation would provide an alternative design choice to transmit infrared light for fingerprint sensing.

Regarding claim 18, Zhang in view of Hwang and further in view of Cho discloses the electronic device according to claim 17, Cho (e.g., Figs. 2A, 5B, and 5C) disclose an under-screen fingerprint identification apparatus, wherein the infrared light source (e.g., Figs. 5B and 5C; infrared light source unit 316b or 316c including a infrared light emitter 362; [0121] and [0132]) is obliquely attached under the glass cover (e.g., Figs. 5B and 5C; glass cover 161)  for fingerprint sensing. Therefore, it would have been 

Regarding claim 19, Zhang in view of Hwang and further in view of Cho discloses the electronic device according to claim 17, 10, Cho (e.g., Figs. 2A, 5B, and 5C) discloses an electronic device, wherein the under-screen fingerprint identification apparatus further includes: an infrared light transmission layer (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302;  [0110]), which is disposed between the infrared light source and the glass cover and/or between the infrared light source and the liquid crystal display screen (e.g., Figs. 5B and 5C; infrared light transmission layer 364 or 366 including window layer 302; [0110]), and is configured to transmit the infrared excitation light and block a visible light ([0110]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cho to the display device of Zhang in view of Hwang. The combination/motivation would provide a light guide to transmit infrared light for fingerprint sensing.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691